Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 4/4/2022:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: pages 6-13):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1, 7-8, 16-18, 20, 24, and 29 are allowed.
Allowable Subject Matter
Claims 1, 7-8, 16-18, 20, 24, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 20, and 29:
U.S. Publication No. 2012/0142346 to Nakata et al disclose in Figures 1-14 a cell reselection method, comprising:
Receiving, by a UE (UE 401), CSG … information (CSG ID) of a neighboring cell (HeNB 101 of cell 201 and HeNB 102 of cell 202) from a network side (network of HeNB 101 and HeNB 102).  HeNB 101 broadcasts its CSG ID of CSG ID = 301 to UE 401.  HeNB 102 also broadcasts its CSG ID of CSG ID = 302 to UE 401.  UE 401 stores the CSG ID 301 of HeNB 101 and CSG ID 302 of HeNB 102 in neighboring cell list storage memory 4006.
Determining, by the UE, a cell allowing access … according to the received CSG … information of the neighboring cell.  In UE 401, cell selection processing unit 4004 compares the CSG ID of HeNB 101 and the CSG ID of HeNB 102 included in the neighboring cell list storage memory 4006 with CSG IDs included in the Allowed CSG List storage memory 4005.  If the CSG ID of HeNB 101 and/or the CSG ID of HeNB 102 is included in the Allowed CSG List storage memory 4005, then cell selection processing unit 4004 determines the UE 401 is allowed access to cell 201 of HeNB 101 and/or cell 202 of HeNB 102 (claimed “cell reselection”).  Refer to Sections 0060-0170, specifically Sections 0085, 0110-0111, and 0137-0138.
Nakata et al do not disclose receiving, by a UE, CSG verification result information of a neighboring cell from a network side; determining, by the UE, a cell allowing access … according to the received CSG verification result information of the neighboring cell; wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information of the neighboring cell of the UE reported by a base station and subscription information of the UE; wherein determining, by the UE, the cell allowing access … according to the acquired CSG verification result information of the neighboring cell comprises: determining, by the UE, the cell allowing access … according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station.
U.S. Publication No. 2014/0187246 to Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  UE notifies source BS 11-1 that UE is near cells 9-2, 10-2 of the target BS 11-2 (claimed “neighboring cell”) and that any CSG IDs of one or more of the cells 9-2, 10-2 is in the UE’s CSG whitelist.  S87: UE then sends a measurement report to source BS 11-1 including the CSG ID and member/non-member indication for each cell 9-2, 10-2 of target BS 11-2.  S88: Source BS 11-1 then sends to MME a handover required message including the CSG ID of each cell 9-2, 10-2 of target BS 11-2.  S89: MME performs access control/membership verification for each CSG cell 9-2, 10-2 based on the CSG IDs received for that cell 9-2, 10-2 in the handover required message from source BS 11-1 (claimed “CSG verification information of the neighboring cell of the UE reported by a base station”) and the stored CSG subscription data for UE (claimed “subscription information of the UE”); MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification (claimed “CSG verification result information”) is valid (claimed “wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information reported of the neighboring cell of the UE by a base station and subscription information of the UE”).  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful (claimed “CSG verification result information of the neighboring cell”).  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE to complete the handover.  So, UE receives the Handover Command, which indicates that the access control/membership verification (claimed “CSG verification result information of the neighboring cell”) was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2 (claimed “determining, by the UE, the cell allowing access … according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station”).  Refer to Sections 0043-0125.  The claim claims that UE receives a CSG verification result of the neighboring cell from MME after MME performs CSG verification of the neighboring cell; similarly: Jha et al disclose that in S89: MME performs access control/membership verification for each CSG cell 9-2, 10-2 based on the CSG IDs received for that cell 9-2, 10-2 and it is verified, MME allows handover of UE to cell 9-2, 10-2 and target BS 11-2 sends a Handover Command message to UE to complete the handover.  The Handover Command is therefore sent to UE to indicate that MME successfully verified CSG cell 9-2, 10-2 when performing access control/membership verification for each CSG cell 9-2, 10-2 in S89.  
Nakata et al also do not disclose wherein receiving, by the UE, the CSG verification result information of the neighboring cell from the network side comprises: the UE receives the CSG verification result information from a NAS message transmitted by the MME.
	U.S. Publication No. 20100178941 to Chun et al disclose in Sections 0041, 0046, and 0048 wherein MME sends a NAS message to UE.  Although the NAS message does not include the claimed “CSG verification result information”, the NAS message can be used to transmit any type of message from MME to UE, including the claimed “CSG verification result information”.

However, none of the prior art disclose the limitations “…determining, by the UE, a cell allowing access for the UE to perform cell reselection according to the received CSG verification result information of the neighboring cell; … ; wherein determining, by the UE, the cell allowing access for the UE to perform cell reselection according to the acquired CSG verification result information of the neighboring cell comprises: determining, by the UE, the cell allowing access for the UE to perform cell reselection according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station…”, and can logically combined with Nakata et al, Jha et al, and Chun et al.

	Independent claims 16, and 24:
U.S. Publication No. 2015/0087268 to Bonneville et al disclose in Figures 1-9B a CSG verification method (specifically: Figure 4, Sections 0080-0098), comprising:
After access of a UE having a CSG subscription attribute (CSG ID), reporting (step 405), by a base station (source BS 110), CSG verification information (CSG ID of the target cell 120) of … a neighboring cell (target BS 120) of the UE (UE 130) to a MME (MME).  
Acquiring, by the base station, CSG verification result information (UE 130 is authorized to access the target cell 120) of … the neighboring cell of the UE from the MME, and storing the CSG verification result information (indication from MME 102) of … the neighboring cell of the UE, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in … the neighboring cell according to the CSG verification information (CSG ID of the target BS 120) reported by the base station and subscription information of the UE (UE 130 membership indication) acquired from a network side (network of source BS 110).  Step 401: UE 130 measures the channel quality between UE 130 and source BS 110 and between UE 130 and target BS 120.  Source BS 110 determines from a measurement report from UE 130 that UE 130 should be handed over from source BS 110 to target BS 120.  The measurement report includes the CSG membership of UE 130, which indicates whether the CSG ID transmitted by target BS 120 is included in the CSG whitelist stored by the UE 130.  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication (claimed “subscription information of the UE”) and the CSG ID of the target cell 120 (claimed “CSG verification information”), as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130 (claimed “completing CSG verification of the UE in … the neighboring cell”), and whether or not UE 130 is authorized to access the target cell 120 (claimed “CSG verification information”).  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed; source BS 110 receives from MME 102 an indication (claimed “storing the CSG verification result information”) that the access to target BS 120 is granted to UE 130 and then source BS 110 initiates the handover toward the target cell 120.  Refer to Sections 0053-0168.
…
Bonneville et al do not disclose after access of a UE having a CSG subscription attribute, reporting, by a base station, CSG verification information of a serving cell and a neighboring cell of the UE to a MME; and acquiring, by the base station, CSG verification result information of the serving cell and the neighboring cell of the UE from the MME, and storing the CSG verification result information of the serving cell and the neighboring cell of the UE, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the serving cell and the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side.
U.S. Publication No. 2010/0112980 to Horn et al in Figure 4 and Sections 0095, 0102, and 0109 wherein MME checks whether a whitelist that is included in subscription data of mobile device included the CSG ID of the serving BS by utilizing the CSG ID of the serving cell.  If the CSG ID of the serving BS does not match an entry in the whitelist, MME rejects network access of the mobile device.  If the CSG ID of the serving BS matches an entry in the whitelist, MME allows network access by the mobile device.  
Bonneville et al also do not disclose wherein the CSG verification result information of the neighboring cell of the UE is transmitted by the MME to the UE through a NAS message … 
	U.S. Publication No. 20100178941 to Chun et al disclose in Sections 0041, 0046, and 0048 wherein MME sends a NAS message to UE.  Although the NAS message does not include the claimed “CSG verification result information”, the NAS message can be used to transmit any type of message from MME to UE, including the claimed “CSG verification result information”.

However, none of the prior art disclose the limitations “…wherein the CSG verification result information of the neighboring cell of the UE is transmitted by the MME to the UE through a NAS message for cell reselection by the UE”, and can logically combined with Bonneville et al, Horn et al, and
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2012/0108239 to Damnjanovic et al disclose in Figures 1-12 wherein a UE determines whether or not it can access a neighboring cell by determining whether or not a CSG ID of the neighboring cell is included in an allowed list in the UE.  Refer to Sections 0038-0095.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
April 27, 2022